Case 1:19-cv-00760-PAB-KLM Document 1 Filed 03/14/19 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Civil Action No.

 CRYSTAL DELANEY, an individual

         Plaintiff,

 v.

 KAPPA HOUSING., a Colorado Non-Profit Corporation, and
 THYSSENKRUPP ELEVATOR CORPORATION, a Delaware Corporation

         Defendants.


                                     NOTICE OF REMOVAL


         Defendant Thyssenkrupp Elevator Corporation (“TKE”), by and through its counsel, Conor

 P. Boyle of Hall & Evans, LLC, hereby gives Notice of Removal pursuant to 28 U.S.C. § 1332, et

 seq., 28 U.S.C. § 1441, et seq., and 28 U.S.C. § 1446, et seq., stating as follows:

                                    I. UNDERLYING FACTS

         1.      Plaintiff Crystal Delaney (“Plaintiff”) initiated this lawsuit against TKE and Kappa

 Housing, Inc. (“Kappa”) in the District Court for the County of Denver, State of Colorado, by

 filing a Complaint on January 22, 2019. See Plaintiff’s Complaint, attached as Exhibit A. TKE

 was served with process on February 19, 2019 (Exhibit B) and filed an answer on March 12, 2019

 (Exhibit C). Kappa was served with process on February 14, 2019 (Exhibit D) and filed an

 answer on March 7, 2019 (Exhibit E).




 3850314.1
Case 1:19-cv-00760-PAB-KLM Document 1 Filed 03/14/19 USDC Colorado Page 2 of 6




         2.     There are no pending motions or upcoming hearing dates set in the state action that

 is being removed. The remainder of the pleadings and orders filed or served in Case No.

 2018CV30142 are attached as Exhibits F, G, and H as delineated below:

                F.      Civil Cover Sheet;

                G.      Delay Reduction Order;

                H.      Register of Actions.

         3.     Plaintiff alleges that on March 27, 2017, while at a Kappa’s premises in Denver,

 Colorado, Plaintiff attempted to step off an elevator that was not level, causing Plaintiff to fall and

 suffer injuries. Plaintiff asserts a cause of action against Defendants for premises liability under

 C.R.S. § 13-21-115. See generally Exhibit A.

                                  II. JURISDICTIONAL BASIS

         4.     Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over this matter

 as it is between citizens of different states or citizens of a foreign state, and the amount in

 controversy exceeds $75,000. 28 U.S.C. § 1332(a).

                a.      Diversity of Citizenship

         5.     Plaintiff is a resident of Coffeeville, Kansas. Exhibit A at ¶ 2.

         6.     TKE is a foreign corporation organized under the laws of the state of Delaware,

 with a principal place of business at 11605 Haynes Bridge Rd, Suite 650, Alpharetta, Georgia. See

 Colorado Secretary of State Records, attached as Exhibit I. Kappa is a Colorado nonprofit

 corporation with a principal place of business at 2160 Downing Street, Denver, Colorado 80205.

 See Colorado Secretary of State Records, attached as Exhibit J.




 3850314.1
Case 1:19-cv-00760-PAB-KLM Document 1 Filed 03/14/19 USDC Colorado Page 3 of 6




         7.     For purposes of diversity of citizenship requirements, a corporation is deemed a

 “citizen of every State and foreign state in which it has been incorporated and of the State or

 foreign state where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). Therefore, TKE

 is a citizen of the States of Delaware and Georgia and Kappa is a citizen of the State of Colorado.

 Plaintiff is a citizen of the State of Kansas. Therefore, there is a complete diversity of citizenship

 between the parties for purposes of removal. 28 U.S.C. § 1441(b).

                b.      Amount in Controversy

         8.     28 U.S.C. § 1446(c) provides, in relevant part:

                (2) If removal of a civil action is sought on the basis of the jurisdiction conferred
                by section 1332(a), the sum demanded in good faith in the initial pleading shall be
                deemed to be the amount in controversy, except that –

                (A) The notice of removal may assert the amount in controversy if the initial
                pleadings seeks –

                (ii) a money judgment, but the State practice either does not permit demand for a
                specific sum or permits recovery of damages in excess of the amount demanded;

 28 U.S.C. § 1446(c)(2) and (c)(2)(A)(ii).

         9.     28 U.S.C. § 1446(3) further provides that a case may be removed and the amount

 in controversy may be satisfied by receipt of an “other paper” from which it may be determine that

 the amount in controversy has been met. 28 U.S.C. § 1446(3)

         10.    The United States Court of Appeals for the Tenth Circuit has held that a Colorado

 State Court’s Civil Case Cover Sheet is an “other paper” under 28 U.S.C. § 1446(b)(3), and that a

 State Civil Case Cover Sheet provides the appropriate basis to support the jurisdictional amount

 in controversy for the purposes of removal. Paros Props. LLC v. Colo. Cas. Ins. Co., 835 F.3d

 1264, 1273 (10th Cir. 2016).



 3850314.1
Case 1:19-cv-00760-PAB-KLM Document 1 Filed 03/14/19 USDC Colorado Page 4 of 6




         11.   Here, Plaintiff’s Complaint does not demand or state an amount of damages, but

 rather requests a money judgment for past and future economic losses, medical expenses,

 household expenses, noneconomic damages, pain and suffering, emotional distriss and loss of

 enjoyment of life. See Exhibit A at ¶ 32. A plaintiff cannot defeat removal by omitting an amount

 in controversy from the complaint. Valdez v. Byers, No. 09-cv-00764-CMA-CBS, 2009 U.S. Dist.

 LEXIS 46086, at *4 (D. Colo. May 20, 2009).

         12.   However, the Civil Case Cover Sheet filed with Plaintiff’s State Court Complaint

 states that Plaintiff seeks a monetary judgment over $100,000. See Exhibit F at 2. Therefore, the

 amount-in-controversy requirement has been met.

               c.      Timeliness of Removal

         13.   The statute governing the limitations period for removal, 28 U.S.C. § 1446(b),

 provides that a notice of removal “shall be filed within thirty days after the receipt by the

 defendant, through service or otherwise, of a copy of the [complaint].” 28 U.S.C. § 1446(b). In

 Murphy Bros. Inc., v. Michetti Pipe Stringing, Inc. 526 U.S. 344 (1999), the United States

 Supreme Court clarified the statutory meaning of “through service or otherwise” and held that

 formal service is required before the 30-day period for removal begins to run: “[W]e hold that a

 named defendant’s time to remove is triggered by simultaneous service of the summons and

 complaint, or receipt of the complaint, ‘through service or otherwise,’ after and apart from the

 service of the summons, but not by mere receipt of the complaint unattended by any formal

 service.” 526 U.S. at 347-48.

         14.   Here, Plaintiff filed the Complaint on January 22, 2019, and TKE was formally

 served on February 19, 2019. See Exhibit A; Exhibit B. Pursuant to 28 U.S.C. § 1446 and Murphy



 3850314.1
Case 1:19-cv-00760-PAB-KLM Document 1 Filed 03/14/19 USDC Colorado Page 5 of 6




 Bros. Inc., TKE is required to file its notice of removal on or before March 21, 2019. Therefore,

 this Notice of Removal is timely.

           15.    Defendant Kappa, through counsel, has consented to the removal of the State Court

 Action.

           16.    Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal, TKE

 will give written notice to all adverse parties and will file a copy of the notice with the Denver

 County District Court.

           WHEREFORE, Defendant Thyssenkrupp Elevator Corporation respectfully removes this

 case from the District Court for the City and County of Denver, and Defendant Thyssenkrupp

 Elevator Corporation requests that this Court take jurisdiction of this case and enter such further

 orders as may be necessary and proper for the continuation of this action.

           Respectfully submitted this 14th day of March 2019

                                               HALL & EVANS, LLC


                                               s/ Conor P. Boyle
                                               Conor P. Boyle
                                               1001 17th Street, Suite 300
                                               Denver, CO 80202
                                               Phone: (303) 628-3300
                                               Fax: (303) 628-3368
                                               boylec@hallevans.com
                                               Counsel for Defendant TKE




 3850314.1
Case 1:19-cv-00760-PAB-KLM Document 1 Filed 03/14/19 USDC Colorado Page 6 of 6




                                 CERTIFICATE OF SERVICE


      I hereby certify that on this 14th day of March 2019, a true and correct copy of the foregoing
 NOTICE OF REMOVAL was served on the following as noted:

  Geoffrey S. Gulinson, #19351                      ( ) First Class Mail
  Rick A. Carmickle, #20742                         ( ) Hand Delivery
  Geoffrey S. Gulinson & Associates, P.C.           ( ) Facsimile
  4155 East Jewell Ave. Suite 402                   ( ) Overnight Delivery
  Denver, Colorado 80222                            ( ) Colorado E-Filing
  T: 303-753-0037                                   ( ) CM/ECF
  F: 303-753-4599                                   (X) E-Mail
  geoff@geoffreysgulinson.com
  rick@geoffreysgulinson.com
  Counsel for Plaintiff                             ( ) First Class Mail
                                                    ( ) Hand Delivery
  Heather A. Salg                                   ( ) Facsimile
  Nathaniel S. Barker                               ( ) Overnight Delivery
  Messner Reeves LLP                                ( ) Colorado E-Filing
  7935 East Prentice Avenue | Suite 312W            ( ) CM/ECF
  Denver, CO 80111                                  (X) E-Mail
  T: 303.623.1800
  F: 303.623.0552
  hsalg@messner.com
  nbarker@messner.com
  Counsel for Kappa Housing, Inc.

                                                      s/ Diana Ramirez
                                                      Hall & Evans, LLC




 3850314.1
